Appeals by the defendant from two judgments of the Supreme Court, Kings County (Lott, J.), both rendered October 20, 2005, convicting him of murder in the second degree, robbery in the first degree (two counts), and assault in the second degree under indictment No. 658/04, upon a jury verdict, and robbery in the first degree under indictment No. 640/04, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
While certain evidence should not have been admitted at trial, the errors were harmless, as there was overwhelming evidence of the defendant’s guilt, and no significant probability that the errors contributed to his conviction (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Thomas, 58 AD3d 645 [2009]).
*709The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, are without merit. Mastro, J.P., Miller, Angiolillo and Austin, JJ., concur.